Citation Nr: 1737448	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-16 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the upper left extremity.

6.  Entitlement to service connection for peripheral neuropathy of the upper right extremity.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

10.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1952 to November 1953, to include combat service in the Korean Conflict.  Commendations and medals include the Combat Infantry Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2017, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current tinnitus is proximately due to or the result of his service-connected hearing loss.

2.  At no time during the pendency of the claim has the Veteran had a current diagnosis of malaria, and the record does not contain a recent diagnosis of malaria prior to the Veteran's claim.

3.  The Veteran's current prostate cancer, diabetes mellitus, and diabetic peripheral neuropathy of the upper extremities are not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.

4.  The Veteran's current osteoarthritis of the left and right knees was incurred during in-service combat.

5.  Since August 13, 2009, the Veteran's service-connected disabilities have precluded substantially gainful employment consistent with his occupational and education experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus as secondary to the service-connected hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The criteria for service connection for malaria not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

6.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for service connection for osteoarthritis of the left knee have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for osteoarthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2016).

9.  Since August 13, 2009, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

The Veteran seeks service connection for tinnitus, which he relates to service or his service-connected hearing loss.  He reports ringing and swishing noises in his ears since exposure to loud noise during close combat in service.

It is undisputed that the Veteran was exposed to loud noise during combat in service and that he has a current diagnosis of tinnitus.  Accordingly, this case turns on whether the Veteran's current tinnitus is related to service or his service-connected hearing loss.

The competent evidence regarding the nature and etiology of the Veteran's tinnitus consists of the Veteran's report of symptoms since service and VA medical opinions.

In August 2010, a VA examiner opined that the Veteran's tinnitus not related to service because the Veteran did not recall noticing symptoms prior to 2005.  The examiner explained that it is unlikely that the Veteran's current tinnitus had onset more than 50 years after in-service acoustic trauma.

The Board finds that the August 2010 VA medical opinion is deficient to the extent that it fails to address whether the Veteran's current tinnitus is related to his service-connected hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that examiners must consider all theories of entitlement).

In June 2016, a VA examiner opined that the Veteran's tinnitus is at least as likely as not due to his service-connected hearing loss on the basis that tinnitus is a common complication of hearing loss.

The Board affords significant probative value to the June 2016 VA medical opinion.

After resolving any doubt in the Veteran's favor, the Board finds that the Veteran's current tinnitus is proximately due to or the result of his service-connected hearing loss.  Accordingly, service connection for tinnitus is warranted.

Malaria

The Veteran seeks entitlement to service connection for malaria.  He contends that he contracted malaria in service and experienced intermittent fevers for a short time after separation from service in November 1953.  See VA treatment record (October 27, 2003).

The Board finds that service connection for malaria is not warranted as there is no lay or medical evidence of a current disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence of recent diagnoses that predate the veteran's claim are also relevant to the veteran's claim.  See McKinney v. McDonald, 28 Vet. App. 15 (2016); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Initially, the Board finds that the Veteran is competent to report intermittent fevers after service as such are within the realm of his personal experience.  However, the Veteran lacks the medical expertise to self-diagnosis a complex condition such as malaria because such falls outside the realm of common knowledge of a lay person, that is, this diagnosis cannot be identified by mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Accordingly, the Veteran's self-diagnosis of malaria is afforded no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent medical evidence of record makes two references to malaria.  In each case, the Veteran reported a history of malaria, but medical professionals affirmatively stated that the Veteran does not have malaria.  See VA treatment record (October 27, 2003; January 4, 2015).

As the competent, relevant medical evidence of record affirmatively concludes that the Veteran has not had a recent or current diagnosis of malaria, the preponderance of the evidence is against the claim for malaria; there is no doubt to be resolved; and service connection for malaria is not warranted.
 
Prostate Cancer, Diabetes mellitus, Peripheral Neuropathy of Upper Extremities

The Veteran seeks service connection for prostate cancer, diabetes mellitus, and diabetic peripheral neuropathy of the upper extremities.

The Veteran was initially diagnosed with prostate cancer in October 1998 and diabetes mellitus and diabetic peripheral neuropathy in late 2002.  See, e.g., VA treatment records (October 9, 1998; May 10, 2006).  Accordingly, this case turns on whether these disabilities are related to service.

The Veteran contends, without rationale, that his prostate cancer is related to service.  He further contends that his diabetes mellitus and peripheral neuropathy are secondary to his service-connected cold injuries.  See Statement (July 26, 2011); Board hearing (May 2017).

As discussed above, the Veteran lacks the requisite medical expertise to render a competent opinion regarding the etiology of complex medical conditions such as prostate cancer, diabetes mellitus, and diabetic peripheral neuropathy of the upper extremities, and his opinion to this effect is afforded no probative value.  See Jandreau v, 492 F.3d at 1377, n. 4; Davidson, 581 F.3d at 1316.  Indeed, the Veteran is competent to report a contemporaneous medical opinion regarding the etiology these disorders; however, he has not done so, nor has he submitted any evidence to support his opinion regarding the etiology of the aforementioned disorders, which were initially diagnosed more than 44 years after separation from service.  As the record contains no competent evidence relating the Veteran's prostate cancer, diabetes mellitus, and diabetic peripheral neuropathy of the upper extremities to service, the Board finds that the evidence does not suggest that these disorders may be related to service, let alone at least as likely related to service.    As such, the Board finds that a VA examination is not necessary as the evidence of record is sufficient to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  In sum, absent any competent evidence linking the Veteran's current prostate cancer, diabetes mellitus, and diabetic peripheral neuropathy of the upper extremities to service, there is no doubt to be resolved; and service connection is not warranted.
 
Left and Right Knee Disabilities

The Veteran seeks service connection for left and right knee disabilities.  He relates his left knee disorder to an in-service shrapnel injury for which he subsequently received the Purple Heart Medal.  He relates his right knee disorder to favoring the right leg due to left leg pain.  The Veteran has consistently reported a history of bilateral leg pain since service.

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154 (b) (West 2014), and its implementing regulation, 38 C.F.R. § 3.304 (d) (2016), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, it is undisputed that the Veteran incurred bilateral knee injuries during service.  Indeed, he is in receipt of service connection for a left knee shrapnel scar, he received a Purple Heart Medal for being wounded during battle, and he provided competent, credible testimony that he experienced bilateral knee pain since his in-service combat injuries.

It is also undisputed that the Veteran has a current diagnosis of osteoarthritis of the left and right knees.  See, e.g., VA examination (May 2011).  Accordingly, this case turns on whether the Veteran's current osteoarthritis was incurred within one year after service or is otherwise related to an in-service injury.

In May 2011, a VA examiner opined that the Veteran's bilateral knee osteoarthritis is not related to service as it is more likely related to aging.  The Board affords no probative value to the examiner's opinion as it is devoid of rationale and fails to address the Veteran's report of pain since his in-service injuries.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that VA examiners must address whether lay statements present sufficient evidence of the etiology of a veteran's disability such that a claim of service connection could be proven); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

Even though May 2011 VA examiner's inadequate opinion is the only opinion regarding the etiology of the Veteran's current bilateral knee osteoarthritis, the Board concludes that there is sufficient evidence to resolve reasonable doubt in the Veteran's favor and therefore a remand is not necessary to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  In this regard, the Board finds that the Veteran's competent, credible report of continuous bilateral knee pain since his in-service combat injuries provides sufficient evidence that his current bilateral osteoarthritis was incurred in combat.  See 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2014); see also Reeves, 682 F.3d at 998.  Indeed, once medically evaluated, the Veteran's knee pain was diagnosed as osteoarthritis.  As the Veteran's service records have been destroyed by fire and cannot be reconstructed,  there is a heightened obligation for VA to carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1. 365, 367 (1991); Pruitt v. Derwinski, 2. 83, 85 (1992).  After resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for osteoarthritis of the left and right knees is warranted, specifically in light of the Veteran's combat-related injuries and his credible account of bilateral knee pain since such injuries.

TDIU

The Veteran seeks entitlement to a TDIU.  He contends that he has been unable to maintain substantially gainful employment since his last full time employment ended in 1985.  See, e.g., Board hearing (May 2017).

For the reasons discussed below, the Board finds the evidence establishes that a TDIU from August 13, 2009, is warranted.

Initially, the Board finds that the Veteran's service-connected disabilities have satisfied the schedular criteria set forth in 38 C.F.R. § 4.16(a) since August 13, 2009, the day he submitted the claims on appeal.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Historically, the Veteran joined the military after high school.  Following separation from service, he worked as a commercial truck driver until 1985, when he retired due to symptoms of his service-connected cold injuries and peripheral neuropathy of the lower extremities.  See, e.g., VA examination (May 2013).  In May 2013, a VA examiner explained that these disabilities present "a safety concern in both a physical employment and sedentary employment due to the inability to feel injury or sense hazards . . . .  Additionally the [V]eteran may have difficulty transferring from task to task safely due to decreased ability to sense position of [feet] during ambulation."  The Veteran further contends that he cannot concentrate due to pain from his service-connected peripheral neuropathy and cold injuries and that he has difficulty communicating due to his service-connected hearing loss and tinnitus.  See Notice of Disagreement (July 2013); see also VA audiological examination (indicating that the Veteran would have a difficult time communicating with co-workers due to his hearing loss and tinnitus).  When coupled with the manifestations of his service-connected PTSD, the Board finds that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a Veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  After resolving any doubt in the Veteran's favor, the Board finds that the evidence shows he is entitled to an award of a TDIU rating effective from August 13, 2009, the day he submitted the claim on appeal.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Accordingly, TDIU is granted, effective August 13, 2009.


ORDER

Subject to the law and regulations governing payment of monetary benefits, service connection for tinnitus is granted.

Service connection for malaria is denied.

Service connection for prostate cancer is denied.

Service connection diabetes mellitus is denied.

Service connection for peripheral neuropathy of the upper left extremity is denied.

Service connection for peripheral neuropathy of the upper right extremity is denied.

Subject to the law and regulations governing payment of monetary benefits, service connection for left knee osteoarthritis is granted.

Subject to the law and regulations governing payment of monetary benefits, service connection for right knee osteoarthritis is granted.

Subject to the law and regulations governing payment of monetary benefits, an award of a TDIU is granted effective August 13, 2009.

REMAND

The Veteran seeks an initial rating in excess of 30 percent for PTSD.

The Board finds that the most recent VA PTSD examination report, dated June 2013, may not provide an accurate and fully descriptive assessment of the severity and associated limitation of the Veteran's PTSD.  See 38 C.F.R. § 4.1 (2016). Specifically, the examination report shows that the Veteran's PTSD causes depression and anxiety; however, the Veteran contends the examination was conducted on a "good day" and fails to contemplate more severe symptoms such as frequent difficulty understanding complex commands, trouble remembering things, disturbances in mood and motivation, and difficulty with work and social relationships.  See, e.g., Notice of Disagreement (July 19, 2013).  Accordingly, the Board finds that reexamination is necessary to ensure that its evaluation of the Veteran's PTSD is a fully informed one.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding medical records.

2.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the severity, frequency, and duration of his PTSD symptoms.  Provide him a reasonable period of time to submit this evidence.

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected PTSD.  The examiner must review the entire claims file, and the examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


